In an adoption proceeding, the petitioners appeal, as limited by their brief, from so much of an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated April 23, 1992, as dismissed the petition.
Ordered that the order is affirmed insofar as appealed from, with costs.
*257There is a heavy burden of constitutional magnitude on one who seeks to terminate the rights of a natural parent through adoption (see, Matter of Corey L v Martin L, 45 NY2d 383; Matter of Pavlovic v Pavlovic, 124 AD2d 732). "Abandonment, as it pertains to adoption, relates to such conduct on the part of a parent as evinces a purposeful ridding of parental obligations and the foregoing of parental rights—a withholding of interest, presence, affection, care and support” (Matter of Corey L v Martin L, supra, at 391). Furthermore, where, as here, the evidence establishes that "a parent’s efforts to visit, contact or communicate with his [or her] child have been thwarted or interfered with, a finding of abandonment as a matter of law is improper and unjustified” (Matter of Pavlovic v Pavlovic, supra, at 733; Matter of Sharon H. v Foster, 153 AD2d 627, 628). We are satisfied that the evidence presented by the appellants failed to establish abandonment. Accordingly, the court properly dismissed the petition. Sullivan, J. P., Balletta, O’Brien and Copertino, JJ., concur.